Citation Nr: 1217470	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  12-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with secondary osteoarthritis, spondylolysis, severe spinal stenosis, and sciatica.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to January 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

By correspondence dated in March 2012, the Veteran revoked representation by The American Legion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted a copy of an award letter for Social Security Administration (SSA) disability benefits.  The award letter shows that his SSA disability claim was granted due to back disability.  However, it does not appear that copies of the medical records associated with SSA's determination and reviewed as part of that claim are of record.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although the Board regrets delay in appellate review, an attempt must be made to obtain copies of all such records to fully assist the Veteran and to comply with the guidance offered by the United States Court of Appeals for Veterans Claims (Court). 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the SSA and obtain and associate with the claims file copies of all records pertinent to the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  

2. After completion of the above and any other development deemed necessary, the RO should review the expanded record and determine if the benefits sought on appeal can be granted.  The Veteran should be furnished an appropriate supplemental statement of the case addressing all issues on appeal and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


